FILED
                            NOT FOR PUBLICATION                              JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 12-10192
                                                      12-10193
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:12-cr-00072-FJM
  v.                                                       2:07-cr-01409-FJM

JUAN CARLOS CASTILLO-LOPEZ,                      MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       In these consolidated appeals, Juan Carlos Castillo-Lopez appeals his

guilty-plea conviction and 24-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326; and the revocation of supervised release and

consecutive 15-month sentence imposed upon revocation. Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Castillo-Lopez’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Castillo-Lopez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Castillo-Lopez has waived his right to appeal his conviction and sentence,

and his right to appeal the revocation of supervised release and the sentence

imposed upon revocation. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as to the

validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                            2                         12-10192 & 12-10193